By the Court, Bronson, J.
Attachments against foreign corporations may be issued by the court—which must mean when it is in session—or by a judge or commissioner “ in vacation.” (2 R. S. 459, § 16.) The intention of the legislature seems to have been that the court should be moved whenever that course wTas practicable 3 but in other cases, to prevent a failure of justice, the writ might be allowed at chambers. For some purposes the terms of the court are considered as ending with the second week 3 but the issuing of attachments is excepted from that provision. (2 R. S. 197, § 5.) The commissioner was not authorized to allow the writ in term time.
Motion granted.